IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51035
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TAVICHE MARQUISE GRIMES, also known as Taviche M. Grimes,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-97-CR-63-1-S
                       --------------------

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Taviche Marquise Grimes

has filed a motion to withdraw from representation of Grimes and

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Grimes has responded to counsel’s motion.     Our independent review

of the brief, the record, and Grimes’s response discloses no

nonfrivolous issue.   Accordingly, Grimes’s court-appointed

attorney’s motion to withdraw is GRANTED; the attorney is excused

from further responsibilities herein and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No.
                           -2-



See 5TH   CIR.   R. 42.2